Citation Nr: 1742958	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-22 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

1.  Entitlement to a rating higher than 10 percent prior to September 24, 2012, and to a rating higher than 20 percent since, for degenerative joint disease (DJD), i.e., arthritis of the lumbar spine, previously claimed as low back strain.

2.  Entitlement to an initial rating higher than 10 percent for sciatic nerve paralysis of the left lower extremity.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of the claim for a higher rating for the low back disability, the Veteran testified at a videoconference hearing in April 2011 before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

The Board subsequently remanded this claim in August 2012, primarily to obtain outstanding treatment records and have the Veteran undergo a VA compensation examination reassessing the severity of this low back disability.  The Board also reopened a claim for service connection for bronchitis/asthma on the basis of new and material evidence, but then proceeded to remand this and several other service-connection claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  All of those other claims since have been granted, so are no longer on appeal since the Veteran did not in response separately appeal for higher ratings or earlier effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues). 

As for the claim for a higher rating for the low back disability, the Veteran had the requested VA compensation examination in September 2012.  And in a February 2013 decision, also on remand, the Appeals Management Center (AMC) increased the rating for this low back disability from 10 to 20 percent as of the date of that VA compensation examination.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating for this service-connected disability, absent express indication otherwise).  So this claim now concerns whether he was entitled to a rating higher than 10 percent for this low back disability prior to September 24, 2012, and whether he has been entitled to a rating higher than 20 percent for it since.  

Also in that February 2013 rating decision, the AMC granted service connection for sciatic nerve paralysis of the left lower extremity as secondary to the already service-connected low back disability.  An initial 10 percent evaluation was assigned retroactively effective from September 24, 2012, in other words back to the date of the VA compensation examination associating this left lower extremity sciatic nerve paralysis with the low back disability then being evaluated.  The criteria for the evaluation of disabilities of the spine provide that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the initial disability rating assigned for the sciatic nerve paralysis of the left lower extremity is part and parcel of the claim for an increased rating for the underlying low back disability, thus, also before the Board.

In a September 2015 decision, the Board denied higher ratings.  In response the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2017 memorandum decision, the Court vacated the Board's denial of higher ratings, finding that the Board had provided inadequate reasons and bases for its decision.  The Court, therefore, remanded these claims to the Board for further development and readjudication in compliance with directives specified.

To comply with the dictates of the Court's memorandum decision, the Board, in turn, is REMANDING these claims to the AOJ.



REMAND

Another remand is required in this case to have the Veteran undergo an additional VA examination in light of the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In this precedent case, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  As already alluded to, the Veteran's low back disability most recently was examined by VA in September 2012, but unfortunately the examination report does not meet the specifications of Correia.  The examination reports contain the results of range-of-motion testing for what is presumably active motion, but not also passive motion, weight-bearing, and nonweight-bearing.  Re-examination therefore is required to ensure compliance with Correia.  See 38 C.F.R. § 4.2 (indicating it is incumbent on VA adjudicators in this circumstance to correct all deficiencies in the prior examination).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain copies of all records of VA treatment dated after May 19, 2017 and associate them with the electronic claims file so they may be considered.

2.  Then schedule the Veteran for another VA compensation examination reassessing the severity of his low back disability - including the consequent left lower extremity sciatic nerve paralysis.  The claims file must be made available to and reviewed by the examiner for the history of these disabilities.

The examination must include range-of-motion studies of the thoracolumbar spine.  Importantly, in reporting the range-of-motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, and premature or excess fatigability, including during flare-ups or prolonged or repeated use.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must further address whether there is ankylosis of the thoracolumbar spine, either favorable or unfavorable.  As well, the examiner must indicate whether the Veteran's disability has resulted in doctor-prescribed bed rest; if it has, the examiner must address the frequency and duration of this physician-prescribed bed rest in the past 12 months.

The examiner must also identify all associated neurological disorders, including the service-connected sciatic nerve paralysis of the left lower extremity.  All resultant sensory or motor impairment in the lower extremities due to the service-connected disability must be identified.  The examiner must also record neurological bowel or bladder complaints associated with the service-connected low back disability.  The examiner must provide an opinion with respect to all symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

It is imperative the examiner provide explanatory rationale for all opinions expressed, preferably citing to examination findings or other evidence in the file supporting conclusions.


3.  After completion of the above, readjudicate these claims at issue in light of this and all other additional evidence.  If higher ratings are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

